Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The deposit statement on page 46 of the specification confirms that a deposit of seeds for wheat variety 6PSQD81B was made with ATCC on 22 August 2019. Moreover, Applicant provided a showing of viability testing, indicating that the deposit was both made and accepted. As such, the deposit is deemed to meet all of the requirements of 37 C.F.R. §§ 1.801-1.809.
Claims 1-20 are free of the prior art, given the failure of the prior art, to teach or suggest a wheat variety having the parental lineage of 6PSQD81B and all of the corresponding morphological and physiological characteristics therein. The closest prior art made of record is U.S. Patent 10,244,707 to Laskar, et al, first published on 01 March 2018. Laskar et al teach a common wheat variety having one common parent and similar characteristics as 6PSQD81B. For example, the variety of Laskar is characterized by winter vernalization, absence of coleoptile anthocyanin, semi-erect juvenile growth habit, green plant color, tan glume color, and yellow anther color. However, the instant variety differs from the prior art in its complete genetic background and at least in its flag leaf morphology and seed shape. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663